Exhibit 99.1 Contacts:For news media – George Biechler, 610-774-5997 For financial analysts – Tim Paukovits, 610-774-4124 PPL Corporation Reports Strong Quarterly Earnings, Increases 2007 and 2010 Earnings Forecasts · Quarterly reported earnings per share up 45 percent,including benefit of two special items · Quarterly ongoing earnings per share up 24 percent, on higher energy supply margins and improved energy marketing results · Company initiates earnings forecast for 2008 ALLENTOWN, Pa. (Oct. 31, 2007) ― PPL Corporation (NYSE: PPL) on Wednesday (10/31) reported third-quarter earnings of $0.84 per share, 45 percent higher than the $0.58 per share earned in the third quarter a year ago. PPL also increased its existing 2007 forecast of earnings from ongoing operations to $2.50 to $2.60 per share from $2.40 to $2.50 per share. With this revised forecast of earnings from ongoing operations, the company’s 2007 forecast of reported earnings is now $2.75 to $2.85 per share, including special items recorded through Sept. 30, 2007. The company also initiated a 2008 earnings forecast of $2.35 to $2.45 per share, as continued growth in energy margins in its unregulated supply business segment and increased revenues in its regulated Pennsylvania delivery segment are expected to substantially offset the loss of earnings from expiring synfuel tax credits and divested Latin American operations. PPL also raised its existing 2010 earnings forecast to a range of $4.00 to $4.60 per share from $3.50 per share, primarily as a result of higher observed energy and capacity prices in the competitive market for 2010. Driving the company’s strong third-quarter performance were higher realized wholesale energy margins in PPL’s unregulated supply business and increased profitability in the company’s energy marketing operations. Also contributing to reported earnings in the third quarter were two significant special item credits: a decrease in the income tax rate in the United Kingdom effective April 1, 2008, which benefited PPL’s earnings by reducing the company’s net deferred tax liabilities; and recognition of revenue related to an energy supply contract in Connecticut. Excluding special items, PPL’s earnings per share from ongoing operations for the third quarter increased by 24 percent to $0.72 per share compared with $0.58 per share in the same period of 2006. For the first nine months of 2007, PPL’s reported earnings per share increased by 26 percent compared with a year ago. Per share earnings from ongoing operations for the first nine months of 2007 increased by 12 percent compared with a year ago. “Our continued strong earnings performance reinforces that PPL is strategically positioned to succeed in the competitive wholesale energy markets because of our excellent generation assets, disciplined risk management practices and proven energy marketing program in the Eastern and Western United States,” said James H. Miller, PPL’s chairman, president and chief executive officer. Miller said the company is continuing to sharpen its focus on core businesses by selling non-strategic assets. In late July, PPL announced that it is pursuing the sale of its natural gas and propane delivery businesses, with completion of the sale expected during the second half of 2008. Earlier this year, PPL completed the sales of its electricity delivery businesses in El Salvador and Bolivia and its telecommunication operations in the U.S. In September, PPL also reached an agreement to sell its Chilean electricity delivery business, with closing expected in early November 2007. “We have established a business model with two fundamentalobjectives: sustainable, long-term growth in our core businesses and expansion of those businesses,” Miller said. He said the company continues to implement transition plans related to the 2010 expiration of generation rate caps in its Pennsylvania electricity delivery company. These plans include a variety of rate mitigation, educational and energy conservation programs, consistent with a number of initiatives being developed by the administration and the Legislature in
